Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the apparatus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “the computing apparatus”.
Claims 12-19 are rejected for dependency upon rejected base claim 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 8, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 2021/0073658) in view of Gawlick (US 2019/0286725).

Per Claim 1:
	Poole teaches receiving a root cause definition that identifies enterprise user metrics and predefined parameters for the enterprise user metrics, the enterprise user metrics identifying operation metrics of an enterprise application by users of an enterprise ([0103] The method 500 begins at operation 502, which illustrates receiving data associated with a plurality of metrics being monitored in association with a platform. For example, the metrics being monitored may relate to a particular function or process of the platform, such as the ability for customers to purchase items via an electronic commerce site. In a more specific example, the metrics being monitored may relate to one or more of a customer being able to sign in, a customer being able to check out, and so forth. [0104] Operation 504 illustrates generating a first visual that represents the data. As described above, the first visual can include a radar-based visual that renders a heatmap and an object representing the plurality of metrics. The radar-based visual can provide a high-level indication of whether the platform is healthy based on the plurality of metrics. That is, movement of the object within the radar-based visual can signal normal activity or abnormal activity with respect to the plurality of metrics. Additionally or alternatively, a size of the object can signal normal activity or abnormal activity with respect to the plurality of metrics. [0105] Operation 506 illustrates generating a second visual that represents the data. The second visual can include a tree map visual that includes a first plurality of sections and each section of the first plurality of receiving user input that selects a section of the first plurality of sections. The user input may be provided in order to help a user attempt to localize a potential problem to a particular metric and/or a particular attribute. [0107] Operation 510 illustrates identifying, based at least on the user input, a subset of the plurality of metrics related to the attribute associated with the section selected. [0108] Operation 512 illustrates updating the first visual to re-render the heatmap and the object representing the subset of the plurality of metrics. This updated first visual can provide the user with a high-level indication of whether the platform is experiencing anomalous activity with respect to the subset of the plurality of metrics. [0109] Operation 514 illustrates updating the second visual to include a second plurality of sections. An individual section in the second plurality of sections is associated with an individual metric in the subset of the plurality of metrics.).  Poole does not explicitly teach storing the root cause definition in a library of root causes definitions; identifying a root cause from the library of root causes definitions based on the plan and generating a recommendation based on the identified root cause.
	However, Gawlick teaches storing the root cause definition in a library of root causes definitions; identifying a root cause from the library of root causes definitions based on the plan; and generating a recommendation based on the identified root cause ([0036] Note that big data is essentially unmanageable. It is close to intractable for human experts to know what is important and when; there is simply too much data. However, MSET is able to process multi-dimensional time-series data to identify abnormal situations in real time. Once such an anomalous situation is identified, three important questions need to be answered: (1) classification--what anomalous patterns are emerging; (2) assessment--what is the most likely root cause; and (3) decision--what should be done about the situation, wherein possible answers range from: "continue monitoring," to "schedule remedial maintenance," to "immediately terminate operation." [0037] By comparing the current situation with similar situations identified in the past and stored in a journal, IDP can facilitate calling-up the closest matches. In essence, IDP provides an automated way of : identifying anomalies that a human expert may not have known to query for; characterizing the anomaly (including exact signals triggering anomaly alerts, which is important for root-cause analysis); and pulling up related cases (from a journal library of past similar anomalous events). This makes it possible to share descriptions of anomalous behavior experience across a large group of experts.).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Poole to include storing the root cause definition in a library of root causes definitions; identifying a root cause from the library of root causes definitions based on the plan and generating a recommendation based on the identified root cause using the teaching of Gawlick.  The modification would be obvious because one of ordinary skill in the art would be motivated to preprocess time-series sensor data (Gawlick, par. 0004-0005).

Per Claim 8:

 
Per Claim 11 & 18:
	These are apparatus versions of the claimed method discussed above (claims 1 and 8, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, these claims are also obvious.

Per Claim 20:
	This is a medium version of the claimed method discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Allowable Subject Matter
Claims 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-17 and 19 are rejected under 35 USC 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair (US 2017/0310546) teaches a method for identifying anomaly root cause.
Usynin (US 2007/0294591) teaches a method for identifying a failure mechanism for a component.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Qamrun Nahar/
Primary Examiner, Art Unit 2196